 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   JOSHUA ALLAN JACKSON,

 9                               Plaintiff,                 CASE NO. 2:21-cv-00474-RSM-BAT

10           v.                                             ORDER (1) DENYING PLAINTIFF'S
                                                            MOTION TO REVERSE ORDER
11   JACK WARNER, et al.,                                   DENYING MOTION REGARDING
                                                            SUMMONS AND (2) DIRECTING
12                               Defendant.                 DEFENDANT TO RESPOND TO
                                                            CLAIM PLAINTIFF CANNOT USE
13                                                          THE E-FILING PROCEDURE

14          Plaintiff filed a motion, Dkt. 24, objecting to the Court's order, Dkt. 21, denying his

15   motion requesting the Court order Defendants to appear and "acknowledge why he did not

16   respond to the summons served on him." Plaintiff asks the Court to reverse its order because

17   "the Institutional Law Librarian refuses to use the e-filing process as offered by the court and

18   plaintiffs only communication to the court is through the mail." Dkt. 24 at 3.

19          Plaintiff's motion raises two separate issues. First, should the Court reverse its order and

20   direct Defendants to appear and acknowledge why he did not respond to the summons served on

21   him." The Court declines to do so because Plaintiff's motion lacks merit. Defendants timely filed

22

23   ORDER (1) DENYING PLAINTIFF'S
     MOTION TO REVERSE ORDER DENYING
     MOTION REGARDING SUMMONS AND (2)
     DIRECTING DEFENDANT TO RESPOND TO
     CLAIM PLAINTIFF CANNOT USE THE E-
     FILING PROCEDURE - 1
 1   waivers of service of summons and the Court has no basis to order them to acknowledge they

 2   have improperly failed to respond.

 3          Second, the Court noted in its order that every pleading Plaintiff has filed has been filed

 4   in violation of the Court's e-filing requirements. Plaintiff contends the Prison Law Librarian is

 5   preventing him from filing his pleadings in conformance with the e-filing protocol. The Court

 6   has no basis to know whether this is true or not. Accordingly, the Court ORDERS:

 7          (1)     Plaintiff's motion. Dkt. 24, the Court reverse its order denying his motion to

 8   compel Defendants to acknowledge they failed to respond to the summons is DENIED.

 9          (2)     To provide the Court a basis to determine whether Plaintiff can utilize the e-filing

10   procedure or is barred from using it by prison officials, Defendant's counsel shall file a response

11   to Plaintiff's claim he is being barred from e-filing documents. Defense counsel's response is due

12   no later than July 7, 2021.

13          DATED this 21st day of June 2021.

14

15                                                                A
                                                           BRIAN A. TSUCHIDA
16                                                         United States Magistrate Judge

17

18

19

20

21

22

23   ORDER (1) DENYING PLAINTIFF'S
     MOTION TO REVERSE ORDER DENYING
     MOTION REGARDING SUMMONS AND (2)
     DIRECTING DEFENDANT TO RESPOND TO
     CLAIM PLAINTIFF CANNOT USE THE E-
     FILING PROCEDURE - 2
